DETAILED ACTION
This action is being remailed to address claim 8 in the 101 rejection and to add a new 112(b) rejection.
This action is in response to the present application filed October 26th, 2020. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 26th, 2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 objected to because of the following informalities: the limitations acquiring an action start time of the user at the destination and calculating a spare time between the expected arrival time and the action start time end with a period which were likely improper punctuations and typos that were meant to be commas. Examiner shall interpret the claim such that the periods were meant to be a comma for the sake of 102 and 103 analysis. Appropriate correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 lines 18-19 recites the limitation “the device” in “a server device configured to transmit schedule information of a user of the device”. However, claim 1 recites “[a]n information processing device” and “a device used by the user” while claim 8 further recites “a device configured to transmit an expected arrival time to the information processing device”. The fact that there are 2 objects referred to as “a device” as well as the existence of the “information processing device” makes it unclear which device the server device is transmitting to. For purposes of the rejection below, the device has been interpreted as a device used by the user such as a smartphone, a tablet, or any other suitable computer that can transmit/receive information relevant to navigation to/from the user. Support for this interpretation can be found in applicant’s specification on page 20 para. 0103 lines 15-16.

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1:
The claim 1 is directed to a statutory category of product performing a process.
Step 2a Prong 1:
The product of claim 1 is merely a computer-implemented mental process. The computer-implemented mental process of claim 1 merely consists of acquire an expected arrival time at a destination based on route guidance to a user, acquire an action start time of the user at the destination, calculate a spare time between the expected arrival time and the action start time, extract a stopover candidate to stop over from among a plurality of stopover candidates based on the spare time which under their BRI constitutes the mental process of preparing an itinerary for a long trip, figuring out when one will arrive at a location and when they will leave it, calculating how much extra time one has after the trip ends before one has to arrive at, and determining stops along the route that one can take a break without extending the time of the trip for too long. For example, it is common practice when flying connecting flights to a destination to schedule a buffer time in-between airports to allow oneself to stretch their legs and ensure that they don’t have to run to their next gate or risk missing their next flight if previous flight was delayed.
The product of claim 1 is also directed towards the abstract idea of performing a mathematical calculation. The mathematical calculation is to calculate a spare time between the expected arrival time and the action start time which is just taking the difference between the action start time and the expected arrival time. Furthermore, as mentioned in the prior paragraph, this mathematical calculation can be performed in the human mind.
Step 2a Prong 2:
Claim 1 recites the additional elements of transmit information regarding the extracted stopover candidate to a device used by the user which is insufficient to integrate the judicial exception into a practical application as it is considered to be well understood, routine, and conventional functions of a computer.
Step 2b:
The additional element of transmitting information, which was considered as well understood, routine, and conventional functions of a computer in step 2a is similarly insufficient for a finding of significantly more because it is merely well understood, routine, and conventional functions of a computer. For example, the MPEP provides a list of computer functions that the court has recognized as “as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity”. See MPEP 2106.05(d)(II)(i) “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”.
Claims 2 and 3 fall under the same judicial exception of claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding claim 2, claim 2 recites the same computer-implemented mental process as claim 1 but with the additional elements of acquire schedule information of the user from a server device, extract the action start time from the schedule information which do not integrate the mental process into a practical application nor amount to significantly more as these steps are merely defining where the data is gathered from.
Regarding claim 3, claim 3 recites the same judicial exceptions of claim 2 but with the additional elements of a storage unit that stores a user ID associated with a device ID of the device used by the user, wherein the controller is configured to acquire the schedule information of a user identified by the user ID associated with the device ID from the server device which do not integrate the mental process into a practical application nor amount to significantly more. The additional element of storing the user ID is merely a well understood, routine, and conventional functions of a computer. See MPEP 2106.05(d)(II)(iv) “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”. The additional element of acquiring the schedule information is merely additional data gathering which is considered an insignificant extra solution activity. See MPEP 2106.05(g)(3)(iv) “Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)”.
Claim 4 falls under the same judicial exceptions of claim 1 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to another judicial exception (i.e. an abstract idea) without a practical application nor significantly more.
The computer-implemented mental process of claim 4 merely consists of the same mental process of claim 1 with the additional step of decide the stopover candidate, which is extracted from among the stopover candidates based on the spare time and a time needed for a stopover at the stopover candidate which under their BRI does not change the mental process of claim 1 nor add any new elements steps that cannot be performed in the human mind.
Claim 5 falls under the same judicial exceptions of claim 4 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to another judicial exception (i.e. an abstract idea) without a practical application nor significantly more.
Claim 5 recites the computer-implemented method of claim 4 but with the additional step of the controller is configured to calculate the time needed for the stopover at the stopover candidate based on an increase amount of a movement time resulting from the stopover at the stopover candidate and a stay time at the stopover candidate which is a mathematical calculation that can be performed in the human mind.
Claims 6 and 7 fall under the same judicial exceptions of claim 1 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 6, claim 6 recites the same computer-implemented method of claim 1 but with the additional element of the controller is configured to extract the stopover candidate from among the stopover candidates when the spare time is equal to or greater than a predetermined threshold value which is insufficient for to integrate the claimed invention into a practical application or provide a showing of significantly more as it is merely selecting a particular type of data to be manipulated which is considered insignificant extra solution activity. See MPEP 2106.05(g)(3)(i) “Limiting a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937”.
Regarding claim 7, claim 7 recites the same computer-implemented method of claim 1 but with the additional elements of the controller is configured to extract two or more stopover candidates from among the stopover candidates, give priority to the two or more stopover candidates, and transmit information regarding the two or more stopover candidates to a device used by the user along with information regarding the priority which are insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as the extract and transmitting steps are merely well‐understood, routine, and conventional functions of a computer and the giving priority step is merely selecting a particular type of data to be manipulated. See MPEP 2106.05(d)(II)(i) and MPEP 2106.05(g)(3)(iii) respectively. MPEP 2106.05(d)(II)(i): “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”. MPEP 2106.05(g)(3)(iii): “Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”.
Claim 8 falls under the analysis of claim 1 and is similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without a practical application or significantly more.
Claim 8 falls under the same judicial exception of claim 1 but claim 8 falls under the statutory category of system instead of a product. Furthermore, claim 8 recites the same computer-implemented method of claim 1 but with the additional elements of a device configured to transmit an expected arrival time to the information processing device; and a server device configured to transmit schedule information of a user of the device to the information processing device which are insufficient to integrate the judicial exception into a practical application nor provide a showing of significantly more as the device and server device are mentioned at a high level of generality, which is the "apply it" level. See MPEP 2106.05(f)(3): “A claim having broad applicability across many fields of endeavor may not provide meaningful limitations that integrate a judicial exception into a practical application or amount to significantly more. For instance, a claim that generically recites an effect of the judicial exception or claims every mode of accomplishing that effect, amounts to a claim that is merely adding the words "apply it" to the judicial exception. See Internet Patents Corporation v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015) (The recitation of maintaining the state of data in an online form without restriction on how the state is maintained and with no description of the mechanism for maintaining the state describes "the effect or result dissociated from any method by which maintaining the state is accomplished" and does not provide a meaningful limitation because it merely states that the abstract idea should be applied to achieve a desired result). See also O’Reilly v. Morse, 56 U.S. 62 (1854) (finding ineligible a claim for "the use of electromagnetism for transmitting signals at a distance"); The Telephone Cases, 126 U.S. 1, 209 (1888) (finding a method of "transmitting vocal or other sound telegraphically ... by causing electrical undulations, similar in form to the vibrations of the air accompanying the said vocal or other sounds," to be ineligible, because it "monopolize[d] a natural force" and "the right to avail of that law by any means whatever.").  Also see 2106.05(b)(I): “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)
Claims 9-14 fall under the analysis of claims 1-6 respectively and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without a practical application or significantly more. 
Claims 9-14 are directed to a program per se which is not a statutory category under Step 1 of the 101 analysis and are thus rejected, however examiner has examined them under 101 on the merits under the assumption that applicant shall amend claims 9-14 will be amended to overcome the rejection under step 1, likely through an amendment similar to “A storage unit containing a program that causes a computer to execute” or something similar to that effect that does have proper antecedent basis with the specification.
Regarding Steps 2a and Step 2b, claims 9-14 recite the same judicial exceptions of claims 1-6 respectively but change the statutory category of the computer-implemented mental processes and mathematical calculations to a program that is configured to perform said mental processes and mathematical calculations. As not only is a program is not sufficient examiner has examined the claims under the premise that applicant will amend claims 9-14 to fall under the statutory category of the “storage unit containing a program” as referenced above and the examiner has determined that such an amendment would direct claims 9-14 to the same computer-implemented mental process and mathematical calculations of claims 1-6 respectively. As claims 9-14 consist of the same judicial exceptions of claims 1-6 as well as fall under a non-statutory category applicant is advised to amend claims 9-14 to address both the issue of the statutory category as well as integrating the identified judicial exceptions into a practical application or providing a showing of significantly more. 
Claims 15-20 fall under the analysis of claims 1-6 respectively and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without a practical application or significantly more.
Claims 15-20 fall under the same judicial exception of claims 1-6 respectively but claims 15-20 fall under the statutory category of method instead of a product. As claims 15-20 are merely performing the same method of the computer-implemented mental process and mathematical calculations of claims 1-6 the 101 analysis of claims 1-6 applies to the claims 15-20. Furthermore claims 15-20 do not recite any additional elements thus the claims 15-20 do not integrate the judicial exceptions of claims 1-6 into a practical application or provide a showing of significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Benque et al. (US Pub. No. 20150294238 A1), herein after Benque.
Regarding claim 1, Benque teaches [a]n information processing device comprising a controller configured to acquire an expected arrival time at a destination based on route guidance to a user (Benque: Para. 0034; "Referring now to FIG. 3 and in accordance with an embodiment of the invention, a travel planning module 52 may be configured to receive data relating to the travel request, such as origin and destination data 54, departure and arrival time data 55, trip constraints data 56, and traveler preferences data 57."), calculate a spare time between the expected arrival time and the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration."), extract a stopover candidate to stop over from among a plurality of stopover candidates based on the spare time (Benque: Para. 0044; "The travel planning module 52 may be configured to generate travel proposals 76 including two or more segments connecting the origin and destination via a stopover so that each travel proposal satisfies the trip constraints. The trip constraints may also include an activity related constraint, such as a requirement that a restaurant, hotel, or leisure activity be available at or near the stopover location. In this case, the travel planning module 52 may select segments that connect the origin and destination through a stopover location that satisfies the desired activity related constraint."), and transmit information regarding the extracted stopover candidate to a device used by the user (Benque: Para. 0062 and 0063; "The scheduling engine 74 may further generate activity recommendations 78 based on activities in the activities database 65 available at the time and location of the stopover." "All or a portion of the travel proposals 76 may be displayed on the user interface, and may be displayed according to an order determined based on the ranking criteria… One or more of the activity recommendations 78 may be displayed to allow the travel agency to cross-sell services related to such activities.").
Benque does not explicitly teach the limitation of acquire an action start time of the user at the destination, however it does teach (Benque: Para. 0035, 0050, and 0061) "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "The stopover constraint may define a time window during which the stopover must occur (i.e., the window encompasses the stopover), or a time window that must occur during the stopover (i.e., the window is encompassed by the stopover)." "The scheduling engine 74 may be configured to determine which segments are used to populate the routes in the set of routes 72, and which populated routes to select as the travel proposals 76. The scheduling engine 74 may attempt to schedule segments having departure and arrival times that satisfy conditions related to the segment and stopover constraints.". Benque does render obvious that it can acquire the action start time as Benque teaches acquiring the start time of the next traveling phase of a trip itinerary as well as planning stopovers through a trip itinerary such that they, combined with the estimated travel time, do not go past the desired time for arrival at the end of said trip (which examiner has interpreted as the action start time). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the mid trip stopover planning system from Benque to also plan a stopover at the end of the trip before the action start time for the benefit of allowing a user to relax before they must take their next scheduled action.
Regarding claim 2, Benque remains applied as in claim 1 and goes on to further teach [t]he information processing device according to claim 1, wherein the controller is configured to acquire schedule information of the user from a server device, extract the action start time from the schedule information, and acquire the action start time (Benque: Para. 0028; "In an embodiment of the invention, the traveler system 20 may include a web-browser application that communicates with a web-server application hosted by the travel agency system 16. The web-server application may, in turn, communicate with the GDS 12, carrier systems 14, and/or travel planning system 18 to obtain data relating to available travel segments, and to generate travel proposals that satisfy the travel request.").
Regarding claim 4, Benque remains applied as in claim 1 and goes on to further teach [t]he information processing device according to claim 1, wherein the controller is configured to decide the stopover candidate, which is extracted from among the stopover candidates, based on the spare time and a time needed for a stopover at the stopover candidate (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 5, Benque remains applied as in claim 4 and goes on to further teach [t]he information processing device according to claim 4, wherein the controller is configured to calculate the time needed for the stopover at the stopover candidate based on an increase amount of a movement time resulting from the stopover at the stopover candidate and a stay time at the stopover candidate (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 6, Benque remains applied as in claim 1 and goes on to further teach [t]he information processing device according to claim 1, wherein the controller is configured to extract the stopover candidate from among the stopover candidates when the spare time is equal to or greater than a predetermined threshold value (Benque: Para. 0050; "The stopover constraint may define one or more time constraints for one or more stopovers comprising the trip. For example, if the traveler desires a break during the trip, they may specify a stopover constraint that requires a stopover having a duration greater than the minimum allowable stopover duration.").
Regarding claim 7, Benque remains applied as in claim 1 and goes on to further teach [t]he information processing device according to claim 1, wherein the controller is configured to extract two or more stopover candidates from among the stopover candidates, give priority to the two or more stopover candidates, and transmit information regarding the two or more stopover candidates to a device used by the user along with information regarding the priority (Benque: Para. 0089 and 0090; "In block 146, the process 100 may generate one or more candidate travel proposals for the current route by assigning a scheduled segment to each of the links in the route, or populating the route… In any case, in response to generating the candidate travel proposals, the process 100 may proceed to block 148." " In block 148, the scheduling engine 74 may analyze each candidate travel proposal to determine if the candidate travel proposal satisfies all of the trip constraints. In particular, the scheduling engine 74 may determine if the candidate travel proposals satisfy the segment and stopover time constraints.").
Regarding claim 8, Benque remains applied as in claim 1 and goes on to further teach [a]n information processing system comprising: the information processing device according to claim 1; a device configured to transmit an expected arrival time to the information processing device (Benque: Para. 0022; "The travel planning module may be configured to receive data defining a set of trip requirements for a trip being planned by a traveler."); and a server device configured to transmit schedule information of a user of the device to the information processing device (Benque: Para. 0035; "The traveler preferences data 57 may be included in the trip request, or maintained as part of a user profile in a database. The data 54-57 may be received, for example, from the travel agency system 16 in response to the travel agency system 16 receiving the travel request from the traveler system 20.").
Regarding claim 9, Benque teaches [a] program that causes a computer to execute acquiring an expected arrival time at a destination based on route guidance to a user (Benque: Para. 0038; "The scheduling database 62 may provide segment schedule information, such as scheduled departure and arrival times for segments and the carrier providing the segment. The segment schedule information may be used by the travel planning module 52 to generate the travel proposals 76."), calculating a spare time between the expected arrival time and the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.")[,] extracting a stopover candidate to stop over from among a plurality of stopover candidates based on the spare time (Benque: Para. 0044; "The travel planning module 52 may be configured to generate travel proposals 76 including two or more segments connecting the origin and destination via a stopover so that each travel proposal satisfies the trip constraints. The trip constraints may also include an activity related constraint, such as a requirement that a restaurant, hotel, or leisure activity be available at or near the stopover location. In this case, the travel planning module 52 may select segments that connect the origin and destination through a stopover location that satisfies the desired activity related constraint."), and transmitting information regarding the extracted stopover candidate to a device used by the user (Benque: Para. 0062 and 0063; "The scheduling engine 74 may further generate activity recommendations 78 based on activities in the activities database 65 available at the time and location of the stopover." "All or a portion of the travel proposals 76 may be displayed on the user interface, and may be displayed according to an order determined based on the ranking criteria… One or more of the activity recommendations 78 may be displayed to allow the travel agency to cross-sell services related to such activities."). The [,] are where the original punctation was a period that were objected to in the “Claim Objections” section above.
Benque does not explicitly teach the that program is acquiring an action start time of the user at the destination, however it does teach (Benque: Para. 0035, 0050, and 0061) "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "The stopover constraint may define a time window during which the stopover must occur (i.e., the window encompasses the stopover), or a time window that must occur during the stopover (i.e., the window is encompassed by the stopover)." "The scheduling engine 74 may be configured to determine which segments are used to populate the routes in the set of routes 72, and which populated routes to select as the travel proposals 76. The scheduling engine 74 may attempt to schedule segments having departure and arrival times that satisfy conditions related to the segment and stopover constraints.". Benque does render obvious that it can acquire the action start time as Benque teaches acquiring the start time of the next traveling phase of a trip itinerary as well as planning stopovers through a trip itinerary such that they, combined with the estimated travel time, do not go past the desired time for arrival at the end of said trip (which examiner has interpreted as the action start time). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the mid trip stopover planning system from Benque to also plan a stopover at the end of the trip before the action start time for the benefit of allowing a user to relax before they must take their next scheduled action.
Regarding claim 10, Benque remains applied as in claim 9 and goes on to further teach [t]he program according to claim 9, causing the computer to further execute acquiring schedule information of the user from a server device (Benque: Para. 0028; "In an embodiment of the invention, the traveler system 20 may include a web-browser application that communicates with a web-server application hosted by the travel agency system 16. The web-server application may, in turn, communicate with the GDS 12, carrier systems 14, and/or travel planning system 18 to obtain data relating to available travel segments, and to generate travel proposals that satisfy the travel request."), and extracting the action start time from the schedule information to acquire the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 13, Benque remains applied as in claim 9 and goes on to further teach [t]he program according to claim 9, wherein the extracting of the stopover candidate includes deciding the stopover candidate, which is extracted from among the stopover candidates, based on the spare time and a time needed for a stopover at the stopover candidate (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 13, Benque remains applied as in claim 12 and goes on to further teach [t]he program according to claim 12, wherein the extracting of the stopover candidate includes calculating the time needed for the stopover at the stopover candidate based on an increase amount of a movement time resulting from the stopover at the stopover candidate and a stay time at the stopover candidate (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 14, Benque remains applied as in claim 9 and goes on to further teach [t]he program according to claim 9, wherein the extracting of the stopover candidate includes extracting the stopover candidate from among the stopover candidates when the spare time is equal to or greater than a predetermined threshold value (Benque: Para. 0050; "The stopover constraint may define one or more time constraints for one or more stopovers comprising the trip. For example, if the traveler desires a break during the trip, they may specify a stopover constraint that requires a stopover having a duration greater than the minimum allowable stopover duration.").
Regarding claim 15, Benque teaches [a]n information processing method comprising: acquiring an expected arrival time at a destination based on route guidance to a user (Benque: Para. 0038; "The scheduling database 62 may provide segment schedule information, such as scheduled departure and arrival times for segments and the carrier providing the segment. The segment schedule information may be used by the travel planning module 52 to generate the travel proposals 76."); calculating a spare time between the expected arrival time and the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration."); extracting a stopover candidate to stop over from among a plurality of stopover candidates based on the spare time (Benque: Para. 0044; "The travel planning module 52 may be configured to generate travel proposals 76 including two or more segments connecting the origin and destination via a stopover so that each travel proposal satisfies the trip constraints. The trip constraints may also include an activity related constraint, such as a requirement that a restaurant, hotel, or leisure activity be available at or near the stopover location. In this case, the travel planning module 52 may select segments that connect the origin and destination through a stopover location that satisfies the desired activity related constraint."); and transmitting information regarding the extracted stopover candidate to a device used by the user (Benque: Para. 0062 and 0063; "The scheduling engine 74 may further generate activity recommendations 78 based on activities in the activities database 65 available at the time and location of the stopover." "All or a portion of the travel proposals 76 may be displayed on the user interface, and may be displayed according to an order determined based on the ranking criteria… One or more of the activity recommendations 78 may be displayed to allow the travel agency to cross-sell services related to such activities.").
Benque does not explicitly teach that the step of acquiring an action start time of the user at the destination, however it does teach (Benque: Para. 0035, 0050, and 0061) "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration." "The stopover constraint may define a time window during which the stopover must occur (i.e., the window encompasses the stopover), or a time window that must occur during the stopover (i.e., the window is encompassed by the stopover)." "The scheduling engine 74 may be configured to determine which segments are used to populate the routes in the set of routes 72, and which populated routes to select as the travel proposals 76. The scheduling engine 74 may attempt to schedule segments having departure and arrival times that satisfy conditions related to the segment and stopover constraints.". Benque does render obvious that it can acquire the action start time as Benque teaches acquiring the start time of the next traveling phase of a trip itinerary as well as planning stopovers through a trip itinerary such that they, combined with the estimated travel time, do not go past the desired time for arrival at the end of said trip (which examiner has interpreted as the action start time). Therefore, it would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the mid trip stopover planning system from Benque to also plan a stopover at the end of the trip before the action start time for the benefit of allowing a user to relax before they must take their next scheduled action.
Regarding claim 16, Benque remains applied as in claim 15 and goes on to further teach [t]he information processing method according to claim 15, further comprising: acquiring schedule information of the user from a server device (Benque: Para. 0028; "In an embodiment of the invention, the traveler system 20 may include a web-browser application that communicates with a web-server application hosted by the travel agency system 16. The web-server application may, in turn, communicate with the GDS 12, carrier systems 14, and/or travel planning system 18 to obtain data relating to available travel segments, and to generate travel proposals that satisfy the travel request."); and extracting the action start time from the schedule information to acquire the action start time (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 18, Benque remains applied as in claim 15 and goes on to further teach [t]he information processing method according to claim 15, wherein the extracting of the stopover candidate includes deciding the stopover candidate, which is extracted from among the stopover candidates, based on the spare time and a time needed for a stopover at the stopover candidate (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 19, Benque remains applied as in claim 18 and goes on to further teach [t]he information processing method according to claim 18, wherein the extracting of the stopover candidate includes calculating the time needed for the stopover at the stopover candidate based on an increase amount of a movement time resulting from the stopover at the stopover candidate and a stay time at the stopover candidate (Benque: Para. 0035; "The trip constraints data 56 may define conditions relating to one or more time constraints on one or more of the segments or stopovers comprising the desired trip. These conditions may include: (1) a segment constraint, such as a minimum or maximum allowable segment duration, and (2) a stopover constraint, such as a minimum or a maximum allowable stopover duration.").
Regarding claim 20, Benque remains applied as in claim 15 and goes on to further teach [t]he information processing method according to claim 15, wherein the extracting of the stopover candidate includes extracting the stopover candidate from among the stopover candidates when the spare time is equal to or greater than a predetermined threshold value (Benque: Para. 0050; "The stopover constraint may define one or more time constraints for one or more stopovers comprising the trip. For example, if the traveler desires a break during the trip, they may specify a stopover constraint that requires a stopover having a duration greater than the minimum allowable stopover duration.").
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Benque as applied to claims 1, 9, and 15 respectively above, and further in view of Robinson, Hugh Michael (US Patent No. 10248912 B1), herein after Robinson.
Regarding claim 3, Benque remains as applied in claim 1 and goes on to further teach [t]he information processing device according to claim 2, further comprising a storage unit that stores a user ID… (Benque: Para. 0051; "For example, the travel agency system 16 may maintain a traveler profile in a database. The traveler profile may be created in response to the traveler signing up or otherwise registering as a user on the travel agency system 16."), wherein the controller is configured to acquire the schedule information of a user identified (Benque: Para. 0034; "Referring now to FIG. 3 and in accordance with an embodiment of the invention, a travel planning module 52 may be configured to receive data relating to the travel request, such as origin and destination data 54, departure and arrival time data 55, trip constraints data 56, and traveler preferences data 57.").
Benque is silent to a user ID associated with a device ID of the device used by the user and a user identified by the user ID associated with the device ID from the server device.
In a similar field, Robinson teaches a user ID associated with a device ID of the device used by the user and a user identified by the user ID associated with the device ID from the server device for the benefit of authenticating who is using the system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the user profile from Benque with user IDs based on device IDs, as taught by Robinson, for the benefit of authenticating who is using the system.
Regarding claim 11, Benque remains as applied in claim 9 and goes on to further teach [t]he program according to claim 10, wherein the acquiring of the schedule information includes acquiring schedule information of a user identified (Benque: Para. 0051; "For example, the travel agency system 16 may maintain a traveler profile in a database. The traveler profile may be created in response to the traveler signing up or otherwise registering as a user on the travel agency system 16.").
Benque is silent to a user identified by a user ID associated with a device ID of the device used by the user from the server device
In a similar field, Robinson teaches a user identified by a user ID associated with a device ID of the device used by the user from the server device (Robinson: Page 10 col. 6 lines 13-18 and page 12 col. 10 lines 58-61; "The identity of the user of the computing device 110 can remain anonymous and the computing device 110 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system 120 or a user of the computing device)." "The data processing system 120 can also receive an identifier associated with the data point, such as a unique device identifier, or a username associated with an application executing on the device 110.") for the benefit of authenticating who is using the system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the user profile from Benque with user IDs based on device IDs, as taught by Robinson, for the benefit of authenticating who is using the system.
Regarding claim 17, Benque remains as applied in claim 15 and goes on to further teach [t]he information processing method according to claim 16, wherein the acquiring of the schedule information includes acquiring schedule information of a user identified (Benque: Para. 0051; "For example, the travel agency system 16 may maintain a traveler profile in a database. The traveler profile may be created in response to the traveler signing up or otherwise registering as a user on the travel agency system 16.").
Benque is silent to a user identified by a user ID associated with a device ID of the device used by the user from the server device
In a similar field, Robinson teaches a user identified by a user ID associated with a device ID of the device used by the user from the server device (Robinson: Page 10 col. 6 lines 13-18 and page 12 col. 10 lines 58-61; "The identity of the user of the computing device 110 can remain anonymous and the computing device 110 may be associated with a unique identifier (e.g., a unique identifier for the user or the computing device provided by the data processing system 120 or a user of the computing device)." "The data processing system 120 can also receive an identifier associated with the data point, such as a unique device identifier, or a username associated with an application executing on the device 110.") for the benefit of authenticating who is using the system.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the user profile from Benque with user IDs based on device IDs, as taught by Robinson, for the benefit of authenticating who is using the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Monteil et al. (US Pub. No. 20190325325 A1) discloses a system for planning a vehicle route around adding stopovers during the trip for non-reoccurring events.
Takahashi et al. (US Pub. No. 20170261987 A1) discloses an automatic driving system that allows a passenger to make quick unplanned stopovers without having said stopover cause the trip time to be delayed heavily.
Tukkanen, Marko Tapio (US Pub. No. 20160195403 A1) discloses a method and apparatus for providing relevant information about points of interest around stops on a multimodal transit route.
Gearhart et al. (US Pub. No. 20160178384 A1) discloses a mapping service that provides breaks in the route. Said breaks may be selected based on points of interest nearby.
Gallar et al. (US Pub. No. 20160153789 A1) discloses a method, apparatus and computer program for displaying a preview of the area around a destination including nearby points of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        /ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663